Hon. Robert S. Calvert
Comptroller   of Public Ac,counts
Capitol Station    *
Awtin,  Texas                          opiuion   No. s-9 1

                                       Re:   Applicability  of the tax on
                                             coin-operated    machines im-
                                             posed by ,Article 7047s - 2
                                             et seq., V&S,,     to coin-op-
                                             erated mechanical     ridirp
Dear Mr.   Calvert:                          devices.

               Your   request   for an opinion from   this office   reads   in
part as follows:

                “Articles 7047a-2 to 7047a-18, as amended,
        levies taxes on certain types of coin-operated ma-
        chines.

               “At the present time there are quite a num-
        ber of coin-operated   mechanical   riding devices
        operating in this State.  These rides are in the form
        of hobby horses, airplanes,   boats, etc. and are op-
        erated with a 5$ or lO$ coin. All of the rides are
        for children.



                 ‘I will appreciate your opinion as to whether
        :&r not tlna above described   coin-operated  mechnni-
         cal devices are subject to this tax levied by Articles
         7047a-2 to 7047a-lg.      To my knowledge there fs no
         litigation now pending that would have any bearing on
         the above question..”

               The definitions of terms and phrases as used in the
“coin-operated   machine tnx” statute appear in Article 7047a-2.
Subsection (c) read@:

                “The term ‘coin-operated  machina’ a6 ~uscd
         herefn shall mean and include every macafiu    or de-
         vice of any kind or character which is operated by
         or with coins, or metal slugs, tokens or checks,
                                                                               .,   ,




Hon. Robert    S. Calvert,   page 2 (S-91)




         ‘music coin-operated   machines’ and ‘skill or pleasure
         coin-operated  machines’ as those terms are hereinaf-
         ter defined, shall be included in such terms.”

Subsection    (e) reads:

               “The term ‘skill or pleasure coin-operated
        machines’ as used herein shall mean and include
        every coin-operated    machine of any kind or charac-
        ter whatsoever,   when such machine or machines dis-
        pense or are used or are capable of being used or
        operated for amusement      or pleasure or when such
        machines are operated for the purpose of dispensing
        or affording skill or pleasure,    or for any other pur-
        pose other than the dispensing or vending of ‘mer-
        chandise or music’ or ‘service’ exclusively,      as those
        terms are defined herein.     The following are expressly
        included within said term: marble machines,        marble
        table machines,   marble shooting machines,     miniature
        race track machines,     miniature football machines,
        miniature golf machines,     miniature bowling machines,
        and all other coin-operated    machines which dispense
        or afford skill or pleasure.    Provided that every ma-
        chine or device of any kind or character        which dis-
        pens’es or vends merchandise,      commodities   or confec-
        tions or plays music in connection with or in addition
        to such games or dispensing of skill or pleasure shall
        be considered as skill or pleasure machines and taxed
        at the higher rate fixed for such machines.”

               The coin-operated      mechanical devices     referred  to in
                                  ._ . ._           _ . . . .. .     .
your OpiniOn request come Within the purport ot .‘skilL or pleasure
coin-operated   machines”   as that term is defined in the taxing statute
,and they are therefore   subject to the tax levied by Article 7047a-2
 et seq.

                The doctrine of ejusdem generis imports that general
words followin    an enumeration   of particular   or specific things will
be co dings
         med to        of the same kind. 39 Tex. Jur. 202, Statutes,
Sec. 109. A careful consideration     of the verbiage used in the dsfini-
tions provided for under Article    7047a-2,   and especially   subsection
(e), will reveal that the general words precede the specific enumera-
tions and that the doctrine of ejusdem generis will not apply in this
iimtaixe.

              The gist of subsection  (c) is that the term “coin-operated
machine ” means every’machine     or device of any kind or character
operated by coins, metal slugs, tokens or checks, and that “music coin-
operated machines”   and “skill or pleasure coin-operated    machines”
Hon. Robert   S. Calvert,   page 3 (S-91)



shall be included.   The gist of subsection   (e) is that the term “skill
or pleasure   coin-operated   machines”   means every coin-operated      ma-
chine of’ any kind or character whatsoever      when the machines are
used for amusement      or pleasure, or afford skill or pleasure,   or are
used for any other purpose excepting the vending of merchandise,
music or service.     The statute continues by stating that certain ma-
chines specifically   enumerated are expressly      included in the said
term.

                The term included is not a word of limitation but rather
of enlareement.    Peerlc ?-Carbon    Black Company v. Sheppard,     113
S.W.2d q96 (Tex.i CW.ADD.. . 1938, error ref.).  Conseauentlv  indIscrimf-
nate application of the doctrine. of “ejusdem   generis‘” would do violence
to the intent of the Legislature   as revealed by the language of this sta-
tuk under consideration.

                                    SUMMARY

                Coin-operated     mechanical   riding devices are
         “skill or pleasure coin-operated      machines”    as that
         term is used in the coin-operated       machines   tax sta-
         tuk (Art. 7047a-2     et seq., V.C.S)   and are therefore
         subj~ect to said tax.

                                       Yours   very   truly,

                                    JOHN BEN SHEPPERD
APPROVED:                             Attorney General

:W.‘V. Geppcrt
 Twatfon  Division

Mary K. Wall
Reviewer

Burnell Waldrep
Executive Assistant

John Ben Sheppard
Attorney General

WWG:mg